DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-27 and 31-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Black et al (2015/0151114).  
Black discloses a delivery tool in figure 6 where the paddle is delivered with a delivery device (e.g. 602) having oppositely facing channels for the legs/tails (e.g. 650) with central portion for stylet (e.g. 624) with actuator (e.g. 644, 631) to move the lead away from the delivery tool, where the lead legs 650 have a gap (e.g. area between the two lead legs, such as area 520 shown in figure 5A).  Black’s delivery tool distal end is considered the extension and it is extended into the aperture/hole between lead legs (e.g. figure 6D/6E, the aperture is the location where element 631 is pointing to) and the extension has both a lateral and axial insertion since it is a three-dimensional object.  Note that the leads 506 are considered to be both the legs and tails as no difference has been set forth in the claim between the two and/or that a first distal portion of the lead is considered the leg and a portion proximal of the distal portion is considered the tail (in the alternative, see the 103 rejection below).  As seen in figure 6C the channels have an opening less than 180 degrees and lead legs/tails are inserted into the channels (inserted in both the axial and lateral direction as the lead leg/tail is a three dimensional object).  For claim 27, Black discloses two different embodiments where the stylet can shoot out from/as part of the central projection of the delivery tool so the paddle is forced away from the distal connection portion when the actuator 1144 is pushed (e.g. figure 11, and states that it can be used in any embodiment in para. 95, etc.).  
As to the new claim limitation of “laterally” pushing the lead into a leg channel, this similar limitation was addressed in the previous 102 rejection.  The definition of “lateral” is “coming from a side”.  Since the distal end of the delivery device (e.g. figure 6C at area 650, etc.) of Black is similar to a rectangular box (e.g. figures 6b and 6c, etc.), it has multiple sides, and the legs are being pushed “laterally”, i.e. from a side, into the leg channel.  It is noted that no specific orientation or shape for the delivery tool or leg channel, or from which side the pushing occurs, has been set forth in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2015/0151114) in view of Kishawi et al (2010/0137938).  Black discloses the claimed invention but does not specifically show the legs/tails as two separate elements.  Kishawi discloses the legs/tails as two separate elements (e.g. figure 3) to provide strain relief for the conductors as they leave the lead paddle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Black, with the lead legs/tails being two separate elements, such as taught by Kishawi, to provide the predictable results of strain relief for the conductors and lead bodies as they exit the paddle to lessen breakage of the leads.  In addition, it has been held that constructing a formerly integral structure, such as the legs/tails in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive and are addressed above in the 102 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/6/22